  8:19-cv-00534-BCB-MDN Doc # 30 Filed: 08/03/20 Page 1 of 1 - Page ID # 153




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

STEVEN PETERSEN,

                       Plaintiff,                                     8:19CV534

        vs.                                                            ORDER

MASONITE CORPORATION,

                       Defendant.


       This matter is before the Court following a telephone conference held with counsel for the
parties before the undersigned magistrate judge on August 3, 2020. Defendant requested the call
to discuss Plaintiff’s failure to provide full and complete discovery responses and answers to
interrogatories. In accordance with the discussion held during the conference,

       IT IS ORDERED:

       1) Plaintiff shall have until August 17, 2020, to provide Defendant with supplemental
          answers to interrogatories and documents responsive to Defendant’s outstanding
          discovery requests. Failure to timely comply with this order may result in the
          imposition of appropriate sanctions under Rule 37 of the Federal Rules of Civil
          Procedure.

       2) On or before August 17, 2020, the parties shall provide the undersigned magistrate
          judge with a jointly proposed protective order or request entry of the court’s standard
          protective order.


       Dated this 3rd day of August, 2020.
                                                    BY THE COURT:

                                                    s/Michael D. Nelson
                                                    United States Magistrate Judge
